Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on March 30, 2017, the amendments to the claims filed on August 29, 2019, the Request for Continued Examination filed on January 29, 2020, the amendments to the claims filed on June 30, 2020, the Request for Continued Examination filed on December 31, 2020, and the response filed on April 22, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1, 4-8, 11-15, and 18-26 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent apparatus Claim 8 and product Claim 15.  Claim 1 recites the limitations of linking multiple financial accounts associated with a user at one or more financial institutions; determine a weighting preference between multiple variables according to at least one user input; present a field comprising one place of a three-dimensional polygon having vertices representing the variables; receive a first input within the field, the first input corresponding to X and Y coordinates of a selection point; and receive a second input within the field, the second input responding to changing a value of a Z coordinate of the selection point; wherein, for each variable, a weighting value is inversely correlated with a distance between an associated vertex of the variable and the selection point; determine a weight preference between multiple variables according to at least one user input; receiving the weighting preference between the multiple variables; determining an allocation scheme according to the weighting preference; receiving an indication of funds in a holding account; apportioning the funds between one or more financial accounts of the multiple financial accounts according to the allocation scheme; and 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity and mathematical concepts.  Automatically allocating funds between financial systems/accounts recites a fundamental economic practice and determining the weighting preferences by generating a field comprising one plane of a three-dimensional polygon having vertices representing the variables is a mathematical relationship.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and mathematical relationship, then it falls within the “Certain Methods of Organizing Human Activity” and “Mathematical Concepts,” respectively, groupings of abstract ideas. Accordingly, the claim recites an abstract idea.  The system server and client device of Claim 1, the processor, memory, and client device of claim 8, and processor and client device of claim 15 are just applying generic computer components to the recited abstract limitations.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite system server and client device of Claim 1, the processor, memory, and client device of claim 8, and processor and client device of claim 15. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0066, 0069, 0070] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 4-7, 11-14, and 18-26 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-26 are directed to an abstract idea.  Thus, the claims 1, 4-8, 11-15, and 18-26 are not patent-eligible.

Response to Arguments
Applicant's arguments filed April 22, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments regarding the 35 USC 101 rejection (Remarks, pages 12-19) are acknowledged, however they are not persuasive.  

Applicant’s arguments that the claims are not directed to an abstract idea and that, “Claim 1 includes a specific graphical user interface that enables a user to select a specific point in three dimensions using a two-dimensional display.  Such an application is a practical application of any underlying judicial exception that imposes a meaningful limit on the judicial exception…This is a practical application because it may enable a greater number of variables to be adjusted within a single interface. (See Specification at para. [0116])” (Remarks, pages 12-16) are acknowledged, however they are not persuasive.  Specifically, paragraph [0116] sets forth that, 
“In some embodiments as shown in FIG. 15, a weighting tool is opened 
1502, and a field with three dimensions is provided 1504.  A position in the 
x/y plane is received 1506, and the selection of the x/y input is determined 
1508.  This supports the modification of three variables.  The modification of 
a fourth variable corresponding to the vertex having a different z coordinate 
may be facilitated through a tapping 1510 interaction, such as with a 
touchscreen interface.  Such a tapping 1510 interaction may allow for cycling 
through the possible available coordinate variables associated with the z-axis.  
Based on the tapping, a z input selection is determined 1512.”
This paragraph makes it clear from the recitation that a “specific point” cannot be chosen as applicant contends, but rather that tapping, “may allow for cycling through the possible available coordinate variables with the z-axis.”  Further, the claims only recite system server and client device of Claim 1, the processor, memory, and client device of claim 8, and processor and client device of claim 15. The computer hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, according to Step 2A-Prong 2, the additional claimed elements are not integrated into a practical application.

Applicant's arguments try to establish eligibility through Office Examples (Remarks, pages 16-17), are not persuasive.  Specifically, the Office Examples are meant to be for training purposes and do not have the force of legal precedent.  Further, Example 37 is directed towards relocation of icons on a graphical user interface based on user usage.  Specifically, Claim 2 of Example 37 is found to be statutory under Step 2A – Prong 1 because, “The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the “determining step” now requires action by a processor that cannot be practically applied in the mind. In particular, the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.”  However, the current claims do not perform any steps of tracking the amount of memory allocated towards each clearinghouse process nor do they record the amount of processor power used to perform each element of the claim.  Therefore, Example 37 does not apply.

Applicant’s arguments that the claims recite significantly more than the alleged abstract idea and “that the combination of additional elements is not well-understood, routine, and conventional to a skilled artisan in the field” (Remarks, pages 17-19) are acknowledged, however they are not persuasive.  Specifically, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered separately and as an ordered combination, since they do not add significantly more to the exception. The additional elements of using a computer hardware amount to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept (see Applicant’s specification para. [0066, 0069, 0070], and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Regarding applicant’s arguments that support for the rationale of, “Well-understood, routine, and conventional” must be cited, (Remarks, pages 17-19) are acknowledged.  However, these arguments are not persuasive as the examiner is not using the Berkheimer rationale within the 35 USC 101 rejection.  Further, per the October 2019 Guidance, “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to the applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification[.]”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
4/27/2021
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693